            Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 1 of 6



                                                                                                           PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    MIGUEL DIAZ, # 18-A-2702,

                  Plaintiff,
                                                                           19-CV-6906 CJS
          -v-                                                              ORDER

    NAOMI, M.,

                  Defendant.

___________________________________

                                             INTRODUCTION

         Pro se Plaintiff, Miguel Diaz, 1 is a prisoner confined at the Southport Correctional Facility

(“Southport”). He filed a Complaint seeking relief under 42 U.S.C. § 1983 alleging that medical

and dental personnel at the Attica Correctional Facility (“Attica”) provided inadequate medical and

dental treatment. Docket No. 1. Upon granting Plaintiff permission to proceed in forma pauperis,

the Court screened the Complaint, pursuant to 28 U.S.C. §§ 1915(e)(2(B) and 1915A, and found

that Plaintiff’s claims failed to state claims upon which relief could be granted but granted Plaintiff

leave to file an amended complaint against each of the Defendants in an attempt to state plausible

claims for relief. Docket Item 7 (“Screening Order”). Plaintiff filed an Amended Complaint but

against only one Defendant, Naomi, M. The Court must now screen the Amended Complaint

under 28 U.S.C. §§ 1915(e)(2(B) and 1915A.

         For the following reasons, the Amended Complaint is dismissed because it fails to state a

claim upon which relief can be granted.




1Upon a review of PACER (Public Access to Court Electronic Records), the Court located at least ten cases that
Plaintiff has filed in little over one year, eight in this District alone.

                                                      1
           Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 2 of 6



                                           DISCUSSION

       Section 1915 “provide[s] an efficient means by which a court can screen for and dismiss

legally insufficient claims.” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) (citing Shakur v.

Selsky, 391 F.3d 106, 112 (2d Cir. 2004)). The court shall dismiss a complaint in a civil action in

which a prisoner seeks redress from a governmental entity, or an officer or employee of a

governmental entity, if the court determines that the action (1) is frivolous, malicious or fails to

state a claim upon which relief may be granted or (2) seeks monetary relief against a defendant

who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)-(2).

THE AMENDED COMPLAINT

       In evaluating the Amended Complaint, the Court must accept all factual allegations as true

and must draw all inferences in Plaintiff's favor. See Larkin v. Savage, 318 F.3d 138, 139 (2d Cir.

2003) (per curiam); King v. Simpson, 189 F.3d 284, 287 (2d Cir. 1999). "Specific facts are not

necessary," and a plaintiff "need only 'give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.' " Erickson v. Pardus, 551 U.S. 89, 93, (2007) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation marks and citation omitted)); see

also Boykin v. Keycorp, 521 F.3d 202, 213 (2d Cir. 2008) (discussing pleading standard in pro se

cases after Twombly: "even after Twombly, dismissal of a pro se claim as insufficiently pleaded

is appropriate only in the most unsustainable of cases."). Although "a court is obliged to construe

[pro se] pleadings liberally, particularly when they allege civil rights violations," McEachin v.

McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004), even pleadings submitted pro se must meet the

notice requirements of Rule 8 of the Federal Rules of Civil Procedure. Wynder v. McMahon, 360

F.3d 73 (2d Cir. 2004).

SECTION 1983 CLAIMS

       "To state a valid claim under 42 U.S.C. § 1983, the plaintiff must allege that the challenged

conduct (1) was attributable to a person acting under color of state law, and (2) deprived the

plaintiff of a right, privilege, or immunity secured by the Constitution or laws of the United States."

                                                  2
             Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 3 of 6



Whalen v. County of Fulton, 126 F.3d 400, 405 (2d Cir. 1997) (citing Eagleston v. Guido, 41 F.3d

865, 875-76 (2d Cir. 1994)). "Section 1983 itself creates no substantive rights; it provides only a

procedure for redress for the deprivation of rights established elsewhere." Sykes v. James, 13

F.3d 515, 519 (2d Cir. 1993) (citing City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985)).

         1. Inadequate Medical Treatment

         The Amended Complaint alleges that on February 22, 2019, Naomi “d[e]spite doctors[’]

orders” denied Plaintiff physical therapy for his “left injured arm causing major damage.” Docket

Item 10, at p. 5. She “purp[ose]ly” ignored the doctors’ orders without performing an examination.

On February 27, Plaintiff was transferred from Attica to Southport, where he was evaluated by a

physical therapist and the damage to his arm discovered. He currently is receiving physical

therapy. Id. Plaintiff filed a grievance related to Naomi’s denial of physical therapy services.

Upon investigation of the grievance, Naomi indicated that the physical therapy that had been

approved has since been found to be medically unnecessary and discontinued. Id. at p. 9-10. 2

Based on these allegations, the Court finds that the Amended Complaint again fails state a claim

upon which relief can be granted.

         A claim of inadequate medical care rises to the level of a constitutional violation only where

the facts alleged show that defendant was deliberately indifferent to a plaintiff's serious medical

needs. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). See also Ross v. Kelly, 784 F. Supp. 35,

43-44 (W.D.N.Y.), aff'd, 970 F.2d 896 (2d Cir.), cert. denied, 506 U.S. 1040 (1992). ‟A serious

medical condition exists where ‛the failure to treat a prisoner's condition could result in further

significant injury or the unnecessary and wanton infliction of pain.’ ” Harrison v. Barkley, 219 F.3d




2The Court deems the exhibits attached to Plaintiff’s complaint part of the pleading and considers them in its screening
decision. Cooper v. Dennison, No. 08-CV-6238 CJS, 2011 WL 1118685, at *1 (W.D.N.Y. March 24, 2011) (in ruling on
a 12(b)(6) motion to dismiss, “[d]ocuments that are attached to the complaint or incorporated in it by reference are
deemed part of the pleading and may be considered.”)



                                                           3
           Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 4 of 6



132, 136-137 (2d Cir. 2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)

(internal quotation marks omitted)). The Second Circuit pointed out that

        [medical] conditions . . . vary in severity and ... a decision to leave a condition
        untreated will be constitutional or not depending on the facts of the particular case.
        Thus, a prisoner with a hang-nail has no constitutional right to treatment, but if
        prison officials deliberately ignore an infected gash, ‟the failure to provide
        appropriate treatment might well violate the Eighth Amendment.”

Id. (quoting Chance, 143 F.3d at 702).

        An isolated failure to provide medical treatment, without more, is generally not actionable

unless the surrounding circumstances suggest a degree of deliberateness, rather than

inadvertence, in the failure to render meaningful treatment. Gill v. Mooney, 824 F.2d 192, 196

(2d Cir. 1987). “[N]ot every lapse in prison medical care will rise to the level of a constitutional

violation.” Smith v. Carpenter, 316 F.2d 178, 184 (2d Cir. 2003) (citation omitted). “In most cases,

the actual medical consequences that flow from the alleged denial of care will be highly relevant to the

question of whether the denial of treatment subjected the prisoner to a significant risk of serious harm.”

Id. at 187. Moreover, “[i]t is well-established that mere disagreement over the proper treatment

does not create a constitutional claim.” Chance, 143 F.3d at 703. The Court finds that the

allegations in this claim are silent as to the circumstances surrounding Plaintiff’s unspecified arm

injury situation and do not suggest any degree of deliberateness on the part of Naomi and

therefore Plaintiff has failed to allege a constitutional violation.

        As addressed in the initial Screening Order, the Complaint failed to provide any details

regarding the severity of Plaintiff’s arm injury, “only that it requires some physical therapy.” Docket

Item 7 at p. 6. The Amended Complaint again lacks any factual allegations regarding the nature

and severity of the arm injury. Plaintiff alleges only that he suffered “major damage.” Docket Item

10 at p. 5. There simply are no non-conclusory allegations that Plaintiff suffered a serious medical

need or condition and that Naomi was deliberately indifferent to it. Alleging only that Naomi

“purp[ose]ly” ignored the doctors’ orders without performing an examination is insufficient to allege

deliberate indifference.

                                                    4
           Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 5 of 6



       Further, while Plaintiff alleges that he received physical therapy upon his transfer to

Southport, this does not support a plausible claim of deliberate indifference. At most, it alleges a

delay in treatment. An alleged delay in treatment due to “a bad diagnosis or erroneous

calculus of risks and costs, or a mistaken decision not to treat based on an erroneous view

that the condition is benign or trivial or hopeless, or that treatment is unreliable, or that the

cure is as risky or painful or bad as the malady” does not present deliberate indifference.

Sloane v. Borawski, 64 F. Supp. 3d 473, 493 (W.D.N.Y. 2014) (quoting Harrison v. Barkley,

219 F.3d 132, 139 (2d Cir. 2000)). There are simply no allegations that the delay caused any

harm to Plaintiff, let alone substantial harm. See, e.g., Colon v. Plescia, 07-CV-0727, 2009

WL 2882944, at *4 (N.D.N.Y. July 27, 2009) (Peebles, M.J.)) (“Although a delay in medical

care can demonstrate deliberate indifference, the plaintiff ‘must show that a substantial harm

resulted from the delay itself.’”), report and recommendation adopted, 2016 WL 1261125

(Mar. 30, 2019).

       Even if the Court were to construe the allegations as alleging medical malpractice, such a

claim does set forth a claim under Section 1983. See, e.g., Hill v. Curcione, 657 F.3d 116 (2d

Cir. 2011) (“Medical malpractice does not rise to level of constitutional violation unless the medical

malpractice involves culpable recklessness–‘an act or failure to act that evinces conscious

disregard of a substantial risk of serious harm.’ ”) (quoting Chance, 143 F.3d at 703 (internal

quotation marks omitted)).

       Accordingly, the Amended Complaint is dismissed.

                                          CONCLUSION

       For the reasons discussed above, the Amended Complaint is dismissed with prejudice

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A. Plaintiff is forewarned that his right to

pursue further relief in federal court at public expense will be greatly curtailed if he has three




                                                  5
          Case 6:19-cv-06906-CJS Document 9 Filed 06/01/20 Page 6 of 6



actions or appeals dismissed under the provisions of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. See

28 U.S.C. § 1915(g).

       The Court hereby certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

Order would not be taken in good faith and leave to appeal to the Court of Appeals as a poor

person is denied. Coppedge v. United States, 369 U.S. 438 (1962). Further requests to proceed

on appeal as a poor person should be directed, on motion, to the United States Court of Appeals

for the Second Circuit, in accordance with Rule 24 of the Federal Rules of Appellate Procedure.

                                           ORDER

IT HEREBY IS ORDERED, that the Amended Complaint is dismissed with prejudice; and

FURTHER, that leave to appeal to the Court of Appeals as a poor person is denied.

       SO ORDERED.

DATED:        June 1, 2020
              Rochester, New York
                                                   _____________________________
                                                   CHARLES J. SIRAGUSA
                                                   United States District Judge




                                               6
